DETAILED ACTION
This communication is in response to the claims filed on 12/04/2019.
Application No: 16/703,660.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Information Disclosure Statement
Applicant's Information Disclosure Statement, filed on 06/15/2021 have been received, and entered into the record. 
However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case (more than 800 entries, 30 pages). By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).


Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 	 A method implemented by a system of one or more processors, the method comprising:

obtaining an image from an image sensor of one or more image sensors positioned about a vehicle;

determining a field of view for the image, the field of view being associated with a vanishing line;

generating, from the image, a crop portion corresponding to the field of view, and a remaining portion, wherein the remaining portion of the image is downsampled; and

outputting, via a convolutional neural network, information associated with detected objects depicted in the image, wherein detecting objects comprises performing a forward pass through the convolutional neural network of the crop portion and the remaining portion.

 
The representative claim 8 distinguish features are underlined and summarized below: 
 	A system comprising one or more processors and non-transitory computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

obtaining an image from an image sensor of one or more image sensors positioned about a vehicle;

determining a field of view for the image, the field of view being associated with a vanishing line;

generating, from the image, a crop portion corresponding to the field of view and a remaining portion wherein the remaining portion of the image is downsampled; and

outputting, via a machine learning model, information associated with detected objects depicted in the image.
 

The representative claim 15 distinguish features are underlined and summarized below:
 	Non-transitory computer storage media storing instructions that when executed by a system of one or more processors, cause the one or more processors to perform operations comprising:

obtaining an image from an image sensor of one or more image sensors positioned about a vehicle;

determining a field of view for the image, the field of view being associated with a vanishing line;

generating, from the image, a crop portion corresponding to the field of view and a remaining portion, wherein the remaining portion of the image is downsampled; and

outputting, via a machine learning model, information associated with detected objects depicted in the image.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8 and 15 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of LEWIS, CHAKRABORTY and Bai_Min teachs following:
LEWIS (US 20190325746 A1) teaches a method and apparatus for operating a computational network. The apparatus may obtain a set of navigational instructions describing a route to a destination. The apparatus may obtain first image data through a first camera that is oriented toward the route, the first image data depicting a first scene associated with the route. The apparatus may determine a first field of view associated with a user that is navigating the route to the destination based on a first sensor that is oriented toward the user. The apparatus may identify at least one salient object represented in the first scene based on the first field of view. The apparatus may output instructional information describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object.

CHAKRABORTY (US 20170185872 A1) teaches a machine learning model configured to detect objects from video images. A system monitors video images to identify particular objects. A deep learning process is utilized to learn a baseline pattern. A change due to movement within a field of view is autonomously detected using the deep learning processing. An action is performed based on the detected change.

Bai_Min (US 10803325 B2) teaches systems and methods for facilitating communication with autonomous vehicles. In one example embodiment, a computing system can obtain rasterized LIDAR data associated with a surrounding environment of an autonomous vehicle. The rasterized LIDAR data can include LIDAR image data that is rasterized from a LIDAR point cloud. The computing system can access data indicative of a machine-learned lane boundary detection model. The computing system can input the rasterized LIDAR data associated with the surrounding environment of the autonomous vehicle into the machine-learned lane boundary detection model. The computing system can obtain an output from the machine-learned lane boundary detection model. The output can be indicative of one or more lane boundaries within the surrounding environment of the autonomous vehicle.
 
However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
determining a field of view for the image, the field of view being associated with a vanishing line;
generating, from the image, a crop portion corresponding to the field of view, and a remaining portion, wherein the remaining portion of the image is downsampled; and 
 outputting, via a convolutional neural network, information associated with detected objects depicted in the image, wherein detecting objects comprises performing a forward pass through the convolutional neural network of the crop portion and the remaining portion.

LEWIS teaches a method and apparatus for operating a computational network. The apparatus may obtain a set of navigational instructions describing a route to a destination. However LEWIS failed to teaches one or more limitations including, 
determining a field of view for the image, the field of view being associated with a vanishing line;
generating, from the image, a crop portion corresponding to the field of view, and a remaining portion, wherein the remaining portion of the image is downsampled; and 
outputting, via a convolutional neural network, information associated with detected objects depicted in the image, wherein detecting objects comprises performing a forward pass through the convolutional neural network of the crop portion and the remaining portion.

	CHAKRABORTY and Bai_Min alone or combined failed to cure the deficiency of LEWIS.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for enhanced object detection for autonomous vehicles based on field of view. The method includes obtaining an image from an image sensor of one or more image sensors positioned about a vehicle. A field of view for the image is determined, with the field of view being associated with a vanishing line. Information associated with detected objects depicted in the image is outputted based on a convolutional neural network, with detecting objects being based on performing a forward pass through the convolutional neural network of the crop portion and the remaining portion. Further, In the field of machine vision for autonomous vehicles, object detection is a computationally intensive task. Typically, the resolution of an image is sent as input to a detector, and the detector consistently detects pixel size. Most detectors have a minimum number of pixels that are required as input for a detector to detect objects within the image. For example, many detectors require at least forty pixels in the image in order to detect objects. The computational complexity required for a detector scales directly with the number of pixels being fed into the detector. If twice the number of pixels are fed into the detector as input, then the detector will typically take twice as long to produce an output. As a result, accurate detectors are slower than is typically desirable due to the high computational requirements, while faster detectors using downsampled images are not as accurate as typically desired. Further, the inventive Embodiments relate to techniques for increasing accuracy of object detection within particular fields of view.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645